DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s terminal disclaimer filed 18 November 2020 overcomes the previous non-statutory double patenting rejections over US 10,190,495.
Applicant's arguments filed 18 November 2020 addressing the previous anticipation rejections over Martin and Fielding in light of the claim amendments have been fully considered. The Office acknowledges that amended claims 1, 10, and 17 do not address the added limitations.
Applicant's arguments filed 18 November 2020 addressing the previous obviousness rejections over Martin in view of Corsmeier and Stephenson have been fully considered. While the previous combination is overcome by the amendments, a new combination of these references is deemed applicable to at least amended claims 1, 10, and 17, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In claim 2, the limitation recited as “the bumper comprises a portion of one of the inner and outer shafts” (i.e., specifically the case in which “the bumper” is a portion of “outer shaft”) renders the claim indefinite since it is contradictory to the antecedent limitation “a bumper… spaced apart from the outer shaft”.

claim 13, there is no antecedent basis for the limitation recited as “the fastening member”. In order to permit proper examination, “fastening member” is considered as fastener (see claim 10, line 10). Due to dependency, this rejection also applies to claims 14-16.

In claim 18, the term “about” renders the claim indefinite since it is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 19, there is no antecedent basis for the limitation recited as “the fastening member”. In order to permit proper examination, “fastening member” is considered as fastener (see claim 17, line 5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 10, 11, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fang et al. (US 2010/0027926 - hereafter referred to as Fang; see IDS submission).

In reference to claim 1
Fang discloses:
A turbine engine (10) comprising:
a compressor section including a first compressor section (14) and a second compressor section (20); 
a turbine section including a first turbine section (16) driving the first compressor section through an inner shaft (18) and a second turbine section (24) driving the second compressor section through an outer shaft (26); 
a bearing assembly (32) supporting rotation of the outer shaft;
a fastening member (see annotated Figure 2 below showing a fastening member) attached to an aft end (30) of the outer shaft, the fastening member securing the bearing assembly to the outer shaft; and
a bumper (see annotated Figure 2 below showing a bumper) located on the inner shaft and spaced apart (see Figure 2) from the outer shaft for accommodating interaction between the inner shaft and the outer shaft, the aft end of the outer shaft disposed annularly about the bumper and the bumper disposed within an axial region (i.e., the axial region coincident with the identified “fastening member”) aft of the bearing assembly where an aft portion of the outer shaft overlaps the inner shaft within an axial length of the fastening member.

    PNG
    media_image1.png
    306
    741
    media_image1.png
    Greyscale

In reference to claim 2 (as far as it is clear and definite)
Fang discloses:
The turbine engine as recited in claim 1, wherein the bumper comprises a portion of one of the inner (18) and outer shafts (26).

In reference to claim 3
Fang discloses:
The turbine engine as recited in claim 1, wherein the bumper comprises a portion of the inner shaft (18).

In reference to claim 4
Fang discloses:
The turbine engine as recited in claim 3, wherein the bumper comprises a bumper diameter (i.e., the outermost diameter of the identified “bumper”) greater than a diameter (see the dashed-line in annotated Figure 2 above) of the inner shaft (18) surrounding the bumper diameter.

In reference to claim 10
Fang discloses:
A gas turbine engine (10) comprising:
a compressor section including a first compressor (20) and a second compressor (14); 
a turbine section including a first turbine (24) driving the first compressor and a second turbine (16) driving the second compressor;
an inner shaft (18) defining a driving link between the second compressor and the second turbine;
an outer shaft (26) defining a driving link between the first compressor and the first turbine, wherein the inner shaft and the outer shaft are concentric about a common axis of rotation (11); 
a bearing assembly (32) supporting rotation of the outer shaft; 
a fastener (see annotated Figure 2 above showing a “fastening member”) securing a portion of the bearing assembly on the outer shaft; and 
a bumper (see annotated Figure 2 above showing a bumper) disposed on the inner shaft and spaced radially apart from the outer shaft within an axial region (i.e., the axial region coincident with the identified “fastener”) common to an aft portion (30) of the outer shaft and within an axial length of the fastener for accommodating interaction between the inner and outer shafts.

In reference to claim 11
Fang discloses:
The gas turbine engine as recited in claim 10, wherein the inner shaft (18) includes a first diameter (see the dashed-line in annotated Figure 2 above) within the axial region on either side of the bumper and the bumper comprises a bumper diameter (i.e., the outermost diameter of the identified “bumper”) larger than the first diameter.

In reference to claim 17
Fang discloses:
A method of assembling a gas turbine engine (10) comprising: 
supporting an inner shaft (18) about an axis of rotation (11); and
supporting an outer shaft (26) concentric with the inner shaft about the axis of rotation with a bearing assembly (32); and
securing a portion of the bearing assembly with a fastener (see annotated Figure 2 above showing a “fastening member”) attached to the outer shaft, wherein the outer shaft includes an aft portion (30) and the inner shaft includes a bumper diameter (i.e., the outer diameter of the identified “bumper” in annotated Figure 2 above) within an axial region (i.e., the axial region coincident with the identified “fastener”) common with the aft portion of the outer shaft and within an axial length of the fastener, wherein the bearing assembly is spaced apart from the axial region and the fastener is at least partially disposed within the axial region and the bumper diameter is greater than a diameter (see the dashed-line in annotated Fang Figure 2 above) of the inner shaft disposed on either axial side of the bumper diameter.

In reference to claim 18 (as far as it is clear and definite)
Fang discloses:
The method as recited in claim 17, wherein a ratio of the bumper diameter to the diameter of the inner shaft (18) disposed on either axial side of the bumper diameter is about 1.032 (note: “about” is a term of degree that is not defined by the disclosure).

In reference to claim 19 (as far as it is clear and definite)
Fang discloses:
The method as recited in claim 17, wherein the fastening member is axially aligned (see Fang Figure 2) with the bumper diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 12, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang in view of Lescure et al. (US 7,736,083 - hereafter referred to as Lescure).(note: the instant rejection of claim 18 uses a different consideration of limitations than previously presented)

In reference to claims 5, 12, 18 (as far as it is clear and definite), and 20
Fang discloses:
	The turbine engine as recited in claim 4. (claim 5)
The gas turbine engine as recited in claim 11. (claim 12)
The method as recited in claim 17. (claim 18)
The method as recited in claim 19. (claim 20)

Fang does not disclose:
a ratio of the bumper diameter to the inner shaft diameter is 1.032. (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032. (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft disposed on either axial side of the bumper diameter is (claim 18)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00. (claim 20)

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress distribution and/or torsional flexibility based on expected operational loads - see e.g. col.3:ll.31-40), thereby recognizing such dimensions as result-effective variables.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art, and it is noted that Applicant has not demonstrated any criticality to the claimed ratio.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine / method of Fang to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Fang in view of Lescure therefore addresses:
a ratio of the bumper diameter to the inner shaft (Fang - 18) diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft (Fang - 18) disposed on either axial side of the bumper diameter is (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 18)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration). (claim 20)

In reference to claim 6
Fang in view of Lescure addresses:
The turbine engine as recited in claim 5, wherein the inner shaft (Fang - 18) includes a flange (see annotated Fang Figure 2 above showing a flange) extending radially outward of the bumper (Fang) and spaced apart axially aft of the aft end (Fang - 30) of the outer shaft (Fang - 26).

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang in view of Lescure and Airlnsight (i.e., internet print-out of http://airinsight.com/2011/11/09/comparing-the-new-technology-narrow-body-engines-gtf-vs-leap-maintenance-costs/; previously cited).



In reference to claim 7
Fang in view of Lescure addresses:
The turbine engine as recited in claim 6, including a plurality of fan blades (12 - Fang Figure 1) rotatable about an axis (11 - Fang Figure 1) and driven by the turbine section (Fang - 16).

Fang in view of Lescure does not address:
the plurality of fan blades are driven by the turbine section through a geared architecture.

AirInsight discloses:
a gas turbine engine (i.e., PW1000G) having a fan driven by a turbine section through a geared architecture; the geared architecture enables the fan to rotate at a lower speed than the turbine section (see pg.4, par.1).

    PNG
    media_image2.png
    224
    431
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Fang in view of Lescure to include a geared architecture for driving the fan, as disclosed by AirInsight, for the purpose of permitting the fan to rotate at a lower speed than the turbine section (i.e., for noise reduction or improved efficiency).



In reference to claim 8
Fang in view of Lescure and AirInsight addresses:
The turbine engine as recited in claim 7, wherein the first turbine section (Fang - 16) includes no more than 6 turbine rotors (i.e., 5 - see Fang Figure 1), the second turbine section (Fang - 24) includes no more than two turbine rotors (i.e., 1 - see Fang Figure 1) and the inner shaft (Fang - 18) is coupled to the geared architecture (AirInsight).

In reference to claim 9
Fang in view of Lescure and AirInsight addresses:
The turbine engine as recited in claim 8, wherein a ratio of the bumper diameter to the axial length is between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the modification in the rejection of parent claim 5 establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration). 

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang in view of Buono et al. (US 4,046,430 - hereafter referred to as Buono; see IDS submission).

In reference to claim 13 (as far as it is clear and definite)
Fang discloses:
The gas turbine engine as recited in claim 11.

Fang does not disclose:
the outer shaft includes a threaded outer diameter for receiving the fastening member within the axial region.


	a turbine engine comprising a fastening member (30) threadedly secured to an aft end (26) of a shaft for securing a bearing thereto.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Fang to include a threaded connection between the “outer shaft” and the “fastening member”, as disclosed by Buono, for the purpose of ensuring successful operation using a known attachment means of this particular use and/or to permit axial adjustability of the “fastening member”.

In reference to claim 14
Fang in view of Buono addresses:
The gas turbine engine as recited in claim 13, wherein the inner shaft (Fang - 18) includes a radially extending flange (see annotated Fang Figure 2 above showing a flange) that is disposed aft of the bumper (Fang) and the axial region.

In reference to claim 15
Fang in view of Buono addresses:
The gas turbine engine as recited in claim 14, wherein the bumper (Fang) is continuous about a circumference of the inner shaft (Fang - 18) within the axial region.	

	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang in view of Buono and Lescure.

In reference to claim 16
Fang in view of Buono addresses:
The gas turbine engine as recited in claim 15. 


a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. 

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress distribution and/or torsional flexibility based on expected operational loads - see e.g. col.3:ll.31-40), thereby recognizing such dimensions as result-effective variables.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art, and it is noted that Applicant has not demonstrated any criticality to the claimed ratio.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Fang in view of Buono to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Fang in view of Buono and Lescure therefore addresses:
a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration). 





Claims 1-4, 10, 11, 13-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin (US 5,211,535; previously cited) in view of Corsmeier (US 3,722,058; previously cited) and Stephenson et al. (US 7,153,091 - hereafter referred to as Stephenson; previously cited).
In reference to claim 1
Martin discloses:
A turbine engine comprising:
a compressor section including a first compressor section (i.e., low pressure compressor - see col.2:ll.53-57) and a second compressor section (i.e., high pressure compressor - see col.2:ll.53-57);
a turbine section including a first turbine section (i.e., low pressure turbine 16) driving the first compressor section through an inner shaft (14) and a second turbine section (i.e., high pressure turbine 15) driving the second compressor section through an outer shaft (12);
a bearing assembly (18) supporting rotation of the outer shaft;
a fastening member (see annotated Figure 2 below showing a fastening member) attached to an aft end of the outer shaft, the fastening member securing (see Figure 2) the bearing assembly to the outer shaft.

    PNG
    media_image3.png
    299
    391
    media_image3.png
    Greyscale


Martin does not disclose:
a bumper located on the inner shaft and spaced apart from the outer shaft for accommodating interaction between the inner shaft and the outer shaft;
the aft end of the outer shaft disposed annularly about the bumper and the bumper disposed within an axial region aft of the bearing assembly where an aft portion of the outer shaft overlaps the inner shaft within an axial length of the fastening member. 

Corsmeier discloses:
a gas turbine engine comprising an inner shaft (22 - Figure 1) and an outer shaft (see annotated Corsmeier Figure 1 below showing an outer shaft), wherein the inner shaft comprises a member (see annotated Corsmeier Figure 1 below showing a member) that physically obstructs the space between the inner shaft and outer shaft at an aft / free end of the outer shaft that is downstream of a bearing.

    PNG
    media_image4.png
    254
    704
    media_image4.png
    Greyscale


Stephenson discloses:
a gas turbine engine comprising concentrically disposed inner and outer shafts (38,68), wherein the inner shaft (38) comprises a bumper bearing (72) spaced apart (see Figure 2) from the outer shaft (68) and disposed at a free-end of the outer shaft (68).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin to include a bumper on the inner shaft that is inward of the aft end of the outer shaft, as disclosed by Corsmeier, for the purpose of limiting radial deflection of the outer shaft, and to space the bumper from the outer shaft, as disclosed by Stephenson, for the purpose of limiting weight thereof. Furthermore, it is known that the free end of a cantilevered structure, such as Martin outer shaft 12, experiences the greatest deflection 

Martin in view of Corsmeier and Stephenson therefore addresses:
a bumper (Corsmeier and Stephenson) located on (see above modification) the inner shaft (Martin - 14) and spaced apart (see above modification) from the outer shaft (Martin - 12) for accommodating interaction between the inner shaft and the outer shaft;
the aft end of the outer shaft disposed (see above modification) annularly about the bumper and the bumper disposed (see above modification) within an axial region aft of the bearing assembly where an aft portion of the outer shaft overlaps (see Martin Figure 2) the inner shaft within an axial length of the fastening member. 

In reference to claim 2 (as far as it is clear and definite)
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 1, wherein the bumper comprises a portion (see Corsmeier and Stephenson) of one of the inner (Martin - 14) and outer shafts.

In reference to claim 3
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 1, wherein the bumper (Corsmeier and Stephenson) comprises a portion (see Corsmeier and Stephenson) of the inner shaft (Martin - 14).




In reference to claim 4
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 3, wherein the bumper (Corsmeier and Stephenson) comprises a bumper diameter (i.e., the outermost diameter thereof - see Corsmeier and Stephenson) greater than (see Corsmeier and Stephenson) a diameter of the inner shaft (Martin - 14) surrounding the bumper diameter.

In reference to claim 10
Martin in view of Corsmeier and Stephenson, as combined in the rejection of claim 1, addresses:
A gas turbine engine comprising:
a compressor section including a first compressor (i.e., high pressure compressor - see Martin col.2:ll.53-57) and a second compressor (i.e., low pressure compressor - see Martin col.2:ll.53-57); 
a turbine section including a first turbine (i.e., Martin high pressure turbine 15) driving the first compressor and a second turbine (i.e., Martin low pressure turbine 16) driving the second compressor;
an inner shaft (Martin - 14) defining a driving link between the second compressor and the second turbine;
an outer shaft (Martin - 12) defining a driving link between the first compressor and the first turbine, wherein the inner shaft and the outer shaft are concentric about a common axis of rotation;
a bearing assembly (Martin - 18) supporting rotation of the outer shaft; 
a fastener (see annotated Martin Figure 2 above showing a fastener) securing a portion (see Martin Figure 2) of the bearing assembly on the outer shaft; and 
a bumper (Corsmeier and Stephenson) disposed on the inner shaft and spaced radially apart (see above modification) from the outer shaft within an axial region (i.e., a region of arbitrary axial length overlapping at least partially with “bumper”) common to an aft portion of the outer shaft and within (see above modification) an axial length of the fastener for accommodating interaction (i.e., functioning as a bearing, as in Stephenson) between the inner and outer shafts.

In reference to claim 11
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 10, wherein the inner shaft (Martin - 14) includes a first diameter (i.e., the outer diameter of Martin shaft 14 on either side of the identified “bumper”) within the axial region on either side of the bumper (Corsmeier and Stephenson) and the bumper comprises a bumper diameter (i.e., the radially outer diameter of the identified “bumper”) larger than (see Corsmeier and Stephenson) the first diameter.

In reference to claim 13 (as far as it is clear and definite)
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 11.

Corsmeier further discloses (see Figure 1) that the identified “outer shaft” therein and the identified “fastening member” therein engage via a threaded connection.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin in view of Corsmeier and Stephenson to include a threaded connection between the “outer shaft” and the “fastening member”, as further disclosed by Corsmeier, for the purpose of ensuring successful operation using a known attachment means of this particular use and/or to permit axial adjustability of the “fastening member”.

Martin in view of Corsmeier and Stephenson therefore addresses:
the outer shaft (Martin - 12) includes a threaded outer diameter (Corsmeier) for receiving the fastening member (Martin) within the axial region.

In reference to claim 14
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 13, wherein the inner shaft (Martin - 14) includes a radially extending flange (see annotated Martin Figure 2 above showing a flange) that is disposed aft of the bumper (Corsmeier and Stephenson) and the axial region.

In reference to claim 15
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 14, wherein the bumper (Corsmeier and Stephenson) is continuous about a circumference (note: the modification is intended to limit radial deflection in any direction and, thus, is hereby indicated as continuous about the circumference) of the inner shaft (Martin - 14) within the axial region.

In reference to claim 17
Martin in view of Corsmeier and Stephenson, as combined in the rejection of claim 1, addresses:
A method of assembling a gas turbine engine comprising: 
supporting an inner shaft (Martin - 14) about an axis of rotation; and
supporting an outer shaft (Martin - 12) concentric with the inner shaft about the axis of rotation with a bearing assembly (Martin - 18); and
securing a portion of the bearing assembly with a fastener (see annotated Martin Figure 2 above showing a fastening member) attached to the outer shaft, wherein the outer shaft includes an aft portion (i.e., the portion aft of the bearing in Martin) and the inner shaft includes a bumper diameter (i.e., the radially outer diameter of the bumper added by the modification over Corsmeier and Stephenson) within an axial region common with the aft portion of the outer shaft and within (see above modification) an axial length of the fastener, wherein the bearing assembly is spaced apart from the axial region (i.e., a region of arbitrary axial length overlapping at least partially with “fastener”) and the fastener is at least partially disposed within the axial region and the bumper diameter is greater than (see Corsmeier and Stephenson) a diameter of the inner shaft disposed on either axial side of the bumper diameter.

In reference to claim 18 (as far as it is clear and definite)
Martin in view of Corsmeier and Stephenson addresses:
The method as recited in claim 17, wherein a ratio of the bumper diameter to the diameter of the inner shaft (Martin - 14) disposed on either axial side of the bumper diameter is about 1.032 (note: “about” is a term of degree that is not defined by the disclosure).

In reference to claim 19 (as far as it is clear and definite)
Martin in view of Corsmeier and Stephenson addresses:
The method as recited in claim 17, wherein the fastening member (Martin) is axially aligned (see above rejection of claim 1) with the bumper diameter.

Claims 5, 6, 12, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Corsmeier, Stephenson, and Lescure. (note: the instant rejection of claim 18 uses a different consideration of claim limitations than previously presented)

In reference to claims 5, 12, and 18 (as far as it is clear and definite)
Martin in view of Corsmeier and Stephenson addresses:
	The turbine engine as recited in claim 4. (claim 5)
The gas turbine engine as recited in claim 11. (claim 12)
The method as recited in claim 17. (claim 18)

Martin in view of Corsmeier and Stephenson does not address:
a ratio of the bumper diameter to the inner shaft diameter is 1.032. (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032. (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft disposed on either axial side of the bumper diameter is (claim 18)

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress distribution and/or torsional flexibility based on expected operational loads - see e.g. col.3:ll.31-40), thereby recognizing such dimensions as result-effective variables.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art, and it is noted that Applicant has not demonstrated any criticality to the claimed ratio.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine / method of Martin in view of Corsmeier and Stephenson to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Martin in view of Corsmeier, Stephenson, and Lescure therefore addresses:
a ratio of the bumper diameter to the inner shaft diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft disposed on either axial side of the bumper diameter is (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 18)

In reference to claim 6
Martin in view of Corsmeier, Stephenson, and Lescure addresses:
The turbine engine as recited in claim 5, wherein the inner shaft (Martin - 14) includes a flange (see annotated Martin Figure 2 below showing a flange) extending radially outward of the bumper (Corsmeier and Stephenson) and spaced apart axially aft of the aft end of the outer shaft (Martin - 12).

    PNG
    media_image5.png
    252
    449
    media_image5.png
    Greyscale


In reference to claims 16 and 20
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 15. (claim 16)
The method as recited in claim 19. (claim 20)

Martin in view of Corsmeier and Stephenson does not address:
a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. (claim 16)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00. (claim 20)

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art, and it is noted that Applicant has not demonstrated any criticality to the claimed ratio.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine / method of Martin in view of Corsmeier and Stephenson to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Martin in view of Corsmeier, Stephenson, and Lescure therefore addresses:
a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration). (claim 16)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration). (claim 20)

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Corsmeier, Stephenson, Lescure, and Airlnsight, and wherein Seda et al. (US 6,732,502 - hereafter referred to as Seda; previously cited) is cited on an evidentiary basis in the rejection of claim 8.

In reference to claim 7
Martin in view of Corsmeier, Stephenson, and Lescure addresses:
	The turbine engine as recited in claim 6.

Martin in view of Corsmeier, Stephenson, and Lescure does not address:
including a plurality of fan blades rotatable about an axis and driven by the turbine section through a geared architecture.

AirInsight discloses:
a gas turbine engine (i.e., PW1000G) having a fan driven by a shaft connected to the turbine section, and a geared architecture driving the shaft; the geared architecture enables the fan to rotate at a lower speed than the turbine section (see pg.4, par.1).

    PNG
    media_image2.png
    224
    431
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin in view of Corsmeier, Stephenson, and Lescure to include a fan (i.e., to embody the engine as a turbofan), as disclosed by Airlnsight, for the purpose of using a known engine architecture having relatively high efficiency, and to include a geared architecture for driving the fan, as further disclosed by AirInsight, for the purpose of permitting the fan to rotate at a lower speed than the turbine section (i.e., for noise reduction or improved efficiency).

In reference to claim 8
Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight addresses:
	The turbine engine as recited in claim 7.

Airlnsight further discloses:
the gas turbine engine (i.e., PW1000G) has a high-pressure turbine that is a two stage turbine (see Table on pg.4) and a low-pressure turbine that is a three-stage turbine (see Table on pg.4).

Seda is cited as evidence that stage counts is a result-effective variable in optimizing the overall design (i.e., for noise, weight, specific fuel consumption, and cost) of a gas turbine engine (see col.1:ll.43-62). 
Furthermore, it is noted that Applicant has not disclosed any criticality in the claimed number of stages.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight to make the high pressure turbine have two stages and the low pressure turbine have three stages, as further disclosed by Airlnsight, for the purpose of achieving a desired engine performance.

Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight therefore also addresses:
the first turbine section includes no more than 6 turbine rotors, the second turbine section includes no more than two turbine rotors and the inner shaft is coupled to the geared architecture.




In reference to claim 9
Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight addresses:
The turbine engine as recited in claim 8, wherein a ratio of the bumper diameter to the axial length is between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the modification in the rejection of parent claim 5 establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745